—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered August 11, 1998, which denied petitioner’s application to annul respondents’ determination denying petitioner an accident disability pension, and dismissed the petition, unanimously affirmed, without costs.
No issue of fact requiring a hearing is raised by petitioner’s allegation that the Medical Board’s report, which found no disability, failed to mention petitioner’s complaints of pain as he was asked to do various exercises in the course of his physical examination by the Medical Board. Ample credible evidence supports the Board’s finding (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761). Concur — Ellerin, P. J., Wallach, Lerner, Andrias and Saxe, JJ.